           Case 1:20-cv-03430-LLS Document 9 Filed 10/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT DEREK LURCH,

                                 Plaintiff,
                                                                   20-CV-3430 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
 NYSDOCCS, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, filed this action under 42 U.S.C. § 1983 while he was

incarcerated in the Vernon C. Bain Center (VCBC). On June 12, 2020, the Court issued an order

directing Plaintiff to file an amended complaint within sixty days. That order specified that

failure to comply would result in the dismissal of this action for failure to state a claim upon

which relief may be granted. On July 8, 2020, the Court granted Plaintiff an additional sixty days

to comply with the Court’s June 12, 2020 order. Plaintiff has not filed an amended complaint.

Accordingly, this action, filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed

for failure to state a claim upon which relief may be granted, see 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:    October 23, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
